Citation Nr: 0218762	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  00-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 
1969.

This appeal arises from a September 1999 rating decision 
of Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied the veteran's 
claim for service connection for PTSD. 


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).

The veteran contends that he has PTSD due to combat in 
Vietnam.  While recent VA psychiatric examinations have 
essentially ruled out PTSD, there are VA out-patient 
clinic records on file reflecting ongoing treatment for 
PTSD.  Moreover, while the RO has endeavored to obtain a 
definitive determination as to whether the veteran can be 
diagnosed as having PTSD, the pivotal opinions of record 
are somewhat equivocal, and appear to have been given by 
clinicians who either have not seen the veteran or did not 
have the benefit of a review of all of his records.  
However, the primary impediment to a grant of service 
connection is the absence of confirmation of the veteran's 
alleged combat status or verification of an in-service 
stressor.

In reviewing the record, the Board notes that the 
veteran's MOS was as a light weapon infantryman and he was 
in Vietnam for approximately one year.  His DD-214 does 
not show awards that appear to be combat-related and a 
Department of the Army Memorandum of Understanding 
relating to the finding of a Board for Correction of 
Military Records, dated in August 2000, found that the 
veteran had not been awarded certain stated medals [Medal 
of Honor, Bronze Star, Purple Heart].  However, the 
veteran has submitted documents and photos which would 
seem to reflect combat association.  And the portions of 
records from his 201 file reflect that he was involved in 
the Vietnam Tet Counter-offensive, and under award and 
decorations, there is a specific notation that a "CIB" was 
issued.  [One of the bases identified by the RO for 
denying the claim was the absence of a CIB].  
This is significantly inconsistent, important to the PTSD 
claim, and needs to be clarified.  While the Board may 
undertake certain development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2) (2002)), the 
circumstances of this case noted above require more 
specialized development that would be more appropriately 
addressed by the RO.  

If the veteran's combat status is not confirmed, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The RO must obtain a stressor 
statement from the veteran and provide all relevant 
documents to the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) for the purpose of verifying 
any in-service stressors alleged by the veteran.  If and 
only if the veteran's combat status or at least one in-
service stressor is verified, he should be afforded a VA 
psychiatric examination to determine if the diagnostic 
criteria for PTSD are met and, if so, whether his PTSD is 
causally linked to any verified incident of service. 

The RO should also address whether any additional 
notification or development action is required under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In view of the foregoing, this case is REMANDED to the RO 
for the following development:

1.  Please contact the service 
department for the purpose of 
collecting all pertinent service 
records of the veteran and providing a 
definitive determination, with 
reference to pertinent supportive 
documentation, as to the veteran's 
service in Southeast Asia, his 
activities, units, locations, 
campaigns, association with combat, 
awards, etc.  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder, to include PTSD, from October 
2000 to the present.  Obtain records 
from each health care provider the 
veteran identifies.  Regardless of 
whether the veteran responds, the RO 
should obtain the veteran's psychiatric 
treatment records from the Mather Air 
Force Base in California.  

3.  If and only if the veteran's 
alleged combat duty is not verified, 
the RO should ask the veteran to submit 
additional corroborating evidence of 
his claimed in-service stressors.  The 
veteran should be advised that 
meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor, 
to include the dates of events already 
described by the veteran.  In 
particular, the veteran should be 
requested to provide the name, rank, 
unit, and any other clarifying 
information as to the identity of any 
individuals involved in the alleged 
stressful events, including the names 
of casualties.  The veteran should also 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and 
that he must be as specific as possible 
because, without such details, an 
adequate search for verifying 
information cannot be conducted. 

4.  If and only if the veteran's 
alleged combat duty is not verified, 
following the receipt of the requested 
information in paragraph #3, the RO 
should review the file and prepare a 
summary of all of the veteran's claimed 
stressors.  This summary together with 
a copy of the DD 214, a copy of this 
remand, and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Suite 101 Springfield, 
Virginia 22150-3197.  That agency 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  The RO 
should then prepare a report detailing 
the nature of any stressors which it 
has determined are established by the 
record.  This report is then to be 
added to the claims folder. 

5.  If and only if the veteran's combat 
duty is confirmed or an alleged in-
service stressor is verified, the 
veteran should be afforded a VA 
psychiatric examination to determine if 
the diagnostic criteria for PTSD are 
met and, if so, whether it is at least 
as likely as not that his  PTSD is 
causally linked to his combat duty or, 
if such has not been confirmed, to his 
verified in-service stressor(s).  The 
examiner must have the claims file and 
all pertinent evidence for review 
before or at the time of the 
examination.  All appropriate testing 
should be undertaken, and a rationale 
should be provided for any opinion 
rendered.
6.  Once the aforementioned development 
has been completed to the extent 
possible, the RO should review all of 
the evidence of record, including any 
evidence obtained pursuant to this 
remand.  If, after reviewing this 
evidence, the RO determines that any 
additional development is warranted 
pursuant to the Veterans Claims 
Assistance Act of 2000, the RO should 
undertake such development as it deems 
necessary.

7.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  The RO 
should make specific findings as to 
whether the veteran engaged in combat 
with the enemy and, if not, whether any 
of his claimed in-service stressors are 
verified.  If the benefit sought on 
appeal remains denied, the veteran 
should be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes). 

 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




